       , case 1:18-cv-04153-JGK Document 63 Flied 01/28/20 Page 1 OT t:.4
                LEE LITIGATION GROUP,                                          PLLC
                                 148 Wt~UTH 8-l'l,lNh,~l'. h>Tn FLOOR
                                      NEW YORI{, NY 10011
                                       'ri::t..: ~12-46.l'i- 11 so
                                          l"AX: 2h?-.W..'S-l 181
                                      r:,TO@l,l!:t';U'rtHl\1'JO:-;'.{ 'O'.\I


                                                                                       January 28. 2020
Via ECF
The Honorable John G. Koe\tl, U.S.D.J.
United States District Court                                                   USDC SONY
Southern District of New York                                                  DOCUMENT
500 Pearl Street                                                               ELECTRONICALLY FILED
                                                                               DOC#
New York, New York 10007                                                                      -.-:cl...--~....
                                                                               DATE~FI-LE_D_:__ 5-.a..,.,.,.....,o=-___:
               Re:     Salazar \.'. P. V. Bakery. Inc.. et al.
                       Case No. 18-cv-4153 (JGK)

Dear Judge Koeltl:

         We are counsel to Plaintiff and v.-rite, jointly wilh counsel to Defendants, to (i) provide
the Court with the parties' Addendum lo Settlement Agreement and Relea.;:;c ("Addendum'j, and
(ii) in view of the Addendum, to supplement Plaintifrs Second Motion for An Order (1)
Conditionally Certifying Class and Collective Action, (2) Granting Preliminary Approval to
Proposed Class Action Settlement and Plan of Allocation, (3) Directing Dissemination of Notice
and Related Material lo the Ctasst and (4) Setting Date for Fairness Hearing and Related Dates
('·Preliminary Approval Motion.,).

        On December 13, 20 t 8, the parties entered into a class settlement, memorialized by a
Settlement Agreement and Release (the "Settlement Agreement"), and on December 14, 2018
Plaintiff filed his unopposed Preliminary Approval Motion. Following a preliminary approval
hearing on January 11, 20l9. Che parties submitted updated settlement documents and a Second
Motion for Preliminary approval on February 25, 2019. On February 26, 2019 the Court issued
an Order granting preliminary approval.

        The Settlemenl Agreement contemplated that, should the class size exceed 125
individuals, the parties• would renegotiate. including referring the matter to mediator Evan
Spclfogel, Esq. for binding arbitration if necessary. Upon compilation of their employment
records frotn their payroll provider, following preliminary approval, Defendants realized that the
class size did exceed the originally contemplated class size. ln view of the increased class size,
and after several months of discussions between the parties and Mr. SpeJfogel, the settlement
tenns were modified to include an increase in the settlement fund, from $300,000 to $320,000.
The parties have executed the Addendum, memorializing the revised settlement terms, attached
hereto as Exhibit A. Other than those amendments set forth in the Addendum, the remainder of
the terms of the settlement remain unchanged.

        Tn view of the foregoing. the parties respectfully request the Court grant approval of the
Settlement Agreement, as amended by the Addendum. For the Court's convenience, we have
prepared a Revised Proposed Order, attached hereto as Exhibit B and a Revised Proposed
                        as
Notice. attached hereto Exhibit C.
           Case 1:18-cv-04153-JGK Document 63 Filed 01/28/20 Page 2 of 24




Respectfhlly submitted,

Isl Anne Seelig
cc: all parties via ECF




\00133015.1}                             2
case 1:18-cv-04153-JGK Document 63 Filed 01/28/20 Page 3 of 24




                      EXHIBIT A
     case 1:18-cv-04153-JGK Document 63 Filed 01/28/20 Page 4 of 24




                 ADDENDUM TO SETTLEMENT AGREEMENT
                            AND RELEASE
       In accordance with Section 5.12 of the Settlement Agreement and Release dated
February 25, 2019 {"Settlement Agreemeot"), the parties, through their respective
counsel, agree to amend the Settlement Agreement as follows:_

        1.        Amendment to Paragrnph 1.17 of Settlement AE?recmcnt

        Paragraph L 17 of the Settlement Agreement shall be deleted and replaced by the
following:

       "Gross Settlement Fund." "Gross Settlement Fund" refers to $320,000, the
amount Defendants have agreed to pay to the Settlement Administrator pursuant to this
Agreement to fully resolve and satisfy any claims for attorneys' fees, expenses and costs
approved by the Court, administration fees. any and all amounts to be paid to Authorized
Claimants, and any Court-approved Service Award.

       2.        Amendment to Paragraph 3.1 of Settlement Agreement

        Paragraph 3.l(A) of the Settlement Agreement shall be deleted and replaced by
the following:

        Defendants agree to create a "Gross Settlement fund" in the amount of$320,000,
which shall fully resolve and satisfy any claims for (i) attomeys' fees, expenses and costs
approved by the Court, (ii) fees to the Settlement Administrator approved by the Court
and (iii) all amounts to be paid to all Authorized Claimants for releasing claims as set
forth herein, and any Court-approved Service Awards.

       Paragraph 3. l(B) of the Settlement Agreement shall be deleted and replaced by
the following:

        Defendants shall fund the Gross Settlement Fund as follows: $48,000 of the
Settlement Amount shall be fimded no later than February 15, 2019, into the escrow
account of Helbraun & Levey LLP. Thereafter, Defendants shall pay 24 monthly
installments of $11,333.33 each, with payments to be made on or prior to the last
business day of every month, starting March I 2020, until the fuH balance of the
Settlement Amount is paid. Up until the date the Court grants preliminary approval of
the Settlement Agreement, as amended by the instant Addendum to Settlement
Agreement and Release, all installment payments will be funded into the escrow account
of Helbraun & Levey LLP. After preliminary approval, the fimds will be transferred to
the escrow account oft.he Settlement Administrator, and all installment payments paid
thereafter shall be funded into the escrow accowlt of the Settlement Administrator.
     case 1:1s-cv-04153-JGK Document 63 Filed 01/28/20 Page 5 or 24




        3.      Amendment to Paragraph 3.2 of Settlement Agreement

        Paragraph 3 .2 of the Settlement Agreement shall be deleted and replaced by the
 following:

        At the Fairness Hearing, Class Counsel will petition the Court for an award of
attorneys' fees of l/3 of the Gross Settlement Amount ($106,666) plus additional costs
and expenses to be pai<l out of the Gross Settlement Fund. Defendants      wm  not oppose
this application. including any appeal or request for reconsideration if the applicatioo is
denied or modified by the Court After payment of the approved attorneys' fees award
and costs, Defendants shall have no additional liability for Class Counsel's attorneys'
fees, expenses and costs.

        4.      Amendment to Paragraph 3.5 of Settlement Agreement

        Paragraph 3.6 of the Settlement Agreement shall be deleted and replaced by the
following:

       CAFA Notice. Within l O days after this proposed Addendum to Settlement
Agreement and Release is filed or otherwise presented to the Court, the Defendants wiII
serve upon the appropriate officials in every state in which a Class Member resides
(based upon Class Members' last known addresses) and the Attorney General of the

~~s~~e~ff~~y~
        5.     Geberal           ·   f                                                  ,.
              (a)     Any all references in the Settlement Agreement to the Court's
preliminary approval of the Settlement Agreement are amended to refer to the Court's
preliminary approval of the Settlement Agreement, as amended by the Addendum.

                (b)     This Addendum to the Settlement Agreement may be executed in
counterparts and circulated electronicaUy or by facsimile, and all counterparts, taken
together, shall constitute one and the same instrument

                (b)     All questions with respect to the construction of this Addendum
to the Settlement Agreement. and the rights and liabilities of the parties hereto, shall be
governed by the laws of the State of New York without application of New York's
conflict of Iaws principles.
      case 1:1s-cv-04153-JGK Document 63 Filed 0l/28/20 Page 6 ot 24




'WE AGREE TO THESE TERMSt

Counsel to the Named Plaintiff,
FLSA CoUective Pl~aintiffs   _
and Class Mem       :rs:   . .,,-_::
                  ~                    ---
By:



Dated:    t -'2-8 ~ :).O




Dated:   J~-14 70Zftl
case 1:18-cv-04153-JGK Document 63 Filed 01/28/20 Page 7 of 24




                       EXHIBITB
        case 1:1s-cv-04153-JGK Document 63 Filed 01/28/20 Page 8 or L4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------··•·•-------     X
SEBASnt\N SALAZAR. on behalf of                  )
himself, FLSA Collective Plaintiffs and          )
the Cla,;.s.                                     )
                                                 )
                               Plaintiff,        )       18-CV-4153
                                                 )
                       V.                        )      ECFCase
P.V. BAKERY, INC. d/b/a H&H MIDTOWN~
BAGELS EAST, et al.              · )

                               Defendants.       ~
                                                 )
---------------------------------------•-------- X

  l ~ D ] ORDER (1) CONDITION ALI., Y CERTIFYING SETTLEMENT CLASS
   AND COLLECTIVE ACTION, (2) GRANTING PRELIMINARY APPROVAL TO
 PROPOSED CLASS ACTION SETTLEMENT, AS Al\ffiNDED BY ADDENDUM, AND
   PLAN OF ALLOCATION, (3) DIRECTING DISSEMINATION OF NOTICE AND
 REt.ATED MATERIAL TO THE CLASS, AND (4) SETTING DATE FOR FAIRNESS
                   HEARING AND RELATED DA TES
        After participating in a private mediation session, and despite their adversarial positions

in chis matter, Plaintiff Sebastian Salazar ("Plaintiff') and Defendants P. V. Bakery rnc., Clay

Anderson and Jay Rushin (collectively ''Defendant,;") (with Plaintiff, the "Panies") negotiated a

settlement of this litigation. Toe terms of the proposed settlement ("Settlement.'') are sel forth in

the proposed Settlement Agreement and Release. a.s amended by the Addendum to Settlement

Agreement aud Release ("Settlement Agreement'"').

       On December 14, 201·8. Plaintiff filed a Notice Of Motion For Order (1) Conditionally

Certifying Settlement Class. (2) Granting Preliminary Approval To Proposed Class Action

Settlement And Plan Of Allocation, (J) Directing Dissemination of Notice And Related Material

To The Class, and (4) Setting Date For Fairness Hearing And Related Dates ("Motion''). ln his

Motion. ~laintiff requested that, for settlement purposes only. this Court conditionally certify a
                 case 1:1s-cv-04153-JGK Document 63 Filed 01/28/20 Page~ u,                    ~'"'t




        class under Federal Rule of Civil Procedure 23 and a co-extensive collective action under

        Section 16(b) of the Fair Labor Standards Act. Plaintiff also requested that the Court grant

        preliminary approval to the Settlement Agreement. including the plan of allocation in that

        Agreement. and that the Court approve a proposed Notice of Proposed Settlement of Class

        Action Lawsuit and Fairness Hearing (..Class Notice," auached ~ as Exhibit B to the
  ,l,                           ~ .;;./;ir/(9 ])xit4))!J ii/ ( JI.( ee 'J)JZ-d, '~ J
 ~~     Declaration of C.K. Lee} and a proposed change of address form (attached ~ as E:<hibit C to
~            LU, 'J)u,f.   d,
        the DeclaraEion e{K. bee}. Following a preliminary approval hearing on January J l, 2019. the

        pruties filed a preliminary approval supplement on February 20. 2019. together wi!h a revised

        Settlement Agreement ("Revised Settlement Agreement"). revised Proposed Notice, and revised

        Motion for Preliminary ApproYal. Following the Court's initial preliminary approval. on

        January 21, 2020 the parties filed   an Addendum to Settlement Agreement and Release.
        modifying certain settlement terms. Having reviewed the Revised Settlement Agreement and
                                                                                    ..---
        Motion, the preliminary approval .!.1.1pplement. and the Addendum to Settlement Agreement and

        Release, along with the Parties' prior submissions in this matter, the Cottrt now FINDS,

        CONCLUDES, AND ORDERS as follows:

        I.      Background

                Plaintiff in this lawsuit was employed by Defendants and brings claims nnder the Fair

        Labor Standards Act ("FLSA") and the New York Labor Law (''NYLL"'). Plaintiff claims, inter

        tllia, !hat Defendants failed to pay employees proper overtime pay. and failed to meet the

        NYLL's re{luirements on wage statements and notices. Plaintiff, for himself and others he

        claims are similarly situated, sought to recover. inrer alia, unpaid wages, liquidated damages,

        penalties. injunctive relief and attorneys· fees and costs. Defendant<; have disputed. and continue




                                                        -2-
        case 1:1s-cv-04153-JGK Document 63 Filed 01/28/20 Page 10 or                      Z'+




to dispute. Plaintiffs allegations in this lawsuit. and Defendants deny any liabilitY. for any of the

claims that have or could have been alleged by Plaintiff or the persons that he seeks to represent.

II.     Definition Of The Settlement Class

       The Parties have entered into the Seulement Agreement solely for the purposes of

compromising and settiin_g their disputes in this matter. As part of the Settlement Agreement,

Defendant has agreed not to oppose, for settlement purposes only, conditional certification under

federal Rules of Civil Procedure 23(a) and 23(b)(3) and 29 U.S.C. § 2 I6(b) of the following

settlement class (the ··cJass"):

                Named Plaintiff. opt-in plaintiffs, and all current and former noo-
                e~empt employees employed by Defendan1s in the positions of
                bagel makers. dishwashers, cashiers, e-0unter persons and delivery
                persons, from May 9, 20l2 to November 12. 2018. who do not opt-
                out of the Litigation.

Ill.    Designation   Of The Class As An FLSA Collective Action
        The Court finds that the members of the Class are similarly situated within the meaning

of Section 16(b) Qf the Fair Labor Standards Act, 29 U.S.C. § 2 l 6(b), for purposes of

determining whether the terms of settlement are fair. Accordingly. the Court conditionally

certifies the Class as an FLSA collective action. The Court authorizes the proposed Notice, ECF

filed on January 22, 2020, to be mailed to potential members of the FLSA collective action,

notifying them of the pendency of the FLSA claim, and of their ability to join the lawsuit.

       Members of the Class who sign. negotiate, endorse, deposit or cash their Settlement

Checks in this matter will acknowledge the following: "RELEASE OF CLArMS: By my

endorsement of this check I opt into the lawsuit S.D.N.Y. l 8-cv-4153, for settlement purposes

only, and relea,e all of my claims as described in tbe class settlement agreement.'' All Settlement

Checks shall be deemed filed with the Court at the time each Qualified Class Member signs,

endorses, deposits, cashes or negotiates such his or her Settlement Checks.''




                                                 -3-
         case 1:18-cv-04153-JGK Document 63 Filed 01/28/20 Page 11 OT~'+-




IV.     Rule 23 Certification of the Oass

        This Court finds (exclusively for the present purposes of evaluating the settlement) that

Plaintiff meets ail the requirements for class certification under Federal Rule of Civil Procedure

23(a) and (bX3). As required under Rule 23(a), Plaintiff has demonstrated that his class is

sufficiently numerous, as there are approximately 200 Class members; that there are common

issues across the class, including whether Class members were paid the proper overtime, spread

of hours premium, and received accurate wage statements and wage notices; that the Plaintiffs

claims, of unpaid overtime, spread of hours, and WTP A violations are typical of the class~ and

that the Plaintiff and his attorneys would be an effective Class Representative and Class counsel,

respectively. The _Court also finds that the common issues identified by Plaintiff predominate

over any individual issues in the case such that a class action is superior in this context to other

modes oflitigating this dispute. Because the class certification reqi1est is made in the context of

settlement only, the Court need not address the issue of manageability. The Court therefore

concludes that the purported Class satisfies the elemenl'I of Rule 23(b)(3). Accordingly, pursuant

to Rule 23(c) and (e), the court certifies this class for the purposes of settlement. notice and

award distribution only.

        Should this Settlement not receive final approval, be overturned on appeal, or otherwise

not reach completion, the class and collective certification granted above shall be dissolved

immediately upon notice to the Plaintiff and Defendants, and this certification shall have no

further effect in this case or in any other case. Plaintiff will retain the right to seek class and

collective certification in the course of litigation, and Defendants wiU retain the right to oppose

cla.,;s and collective certification. Neither the fact of this certification for settlement purposes

only, nor the findings made herein, may be used to support or oppose any Party's position as to




                                                   -4-
        case 1:18-cv-04153-JGK Document 63 Filed 01/28/20 Page 12 or                       ~4




any future class or collective certification decision in this case. nor shall they otherwise have any

1mpact on such future decision.

V.     Appointment Of Class Representative And Class Counsel, Appointment of Claims
       Administrator

        Plaintiff Sebastian Salai-..ar is appointed as class representative of the C1ass, both under

Rule 23 and under 29 U.S.C. § 216(b).

        C.K. Lee, Esq. of Lee Litigation Group. PL.LC is appointed as class counsel for the Class

("Class CowlSe!").

        CPT Group is appointed as Claims Administrator.

VI.    Dis29!9tion Of Settlement Class If Settlement Agreement Does Not Become Effective

        If. for any reason, the Settlement Agreement ultimately does not become effective. this

Order conditionally certifying the settlement class shall be vacated; the Parties shall return to

their respective positions in this lawsuit as those positions existed immediately before the Parties

executed the Settlement Agreement; and nothing stated in the Settlement Agreement, the Motion.

this Order, or in any attachments to the foregoing documents shall be deemed an admission of

any kind by any of the Parties or used as evidence against, or over the objection of, any of the

Panies for any purpose in this action or in any other action. In particular, the class certified for

purposes of settlement shall be decenified. and Defendants will retain the right to contest

whether this case should be maintained as a class action or collective action and to contest the

merits of the claims being assened by Plaintiff.

VII.   Preliminary ApRroyal Of The Terms Of The Settlement Agreement, Including The
       Proposed Plan Of Allocation

       The Court_ has reviewed the terms of the Settlement Agreement. a<; amended by the

Addendum, and the description of the Settlement in the Motion papers. Based on that review.




                                                   -5-
           case 1:1s-cv-04153-JGK Document 63 Filed 01/28/20 Page 13 or ~4




the Court concludes that the Settlement i.~ within the range of possible Settlement approval such

that notice to the Cla~.s is appropriate.

        The Court has also read and considered the declaration of C.K. Lee in support of

preliminary approval. Based on review of that declaration. the Court concludes that the

Settlement was negotiated at arms length and is not collusive. The Court further finds that Class

Counsel were fully informed about the strengths and weaknesses of the Class's case when they

entered into the Settlement Agreement.

        As to the proposed plan of allocation, che Court finds that the proposed ptan is rationally

related to the relative strengths and weaknessei. of the respective claims assened. The proposed

plan of allocation is also within the range of possible approval such lhat notice to the Class is

appropriate.

        Accordingly. the Court hereby grants preliminary approval to the Settlement Agreement

and the Plan of Allocation. This Order supersedes the previous preliminary approval Order at

Dkt. 45.

VIII. Approval Of The Form And Manner or Distributing Class Notice and Opt-Out
       Statement

        Plaintiff has also submitte.d for this Court's approval a proposed Class Notice and change

of address form. The Court now considers each of these documents in cum.

       The proposed Class Notice and change of address form appear to be the best notice

practicable under the circumstances and appear to allow the Class Members a full and fair

opportunity to consider the Parties· proposed settlement and develop a response. The proposed

plan for distributing the Class Notice and change of address form appears Lo be a reasonable

method calculated to reach all Class Members \\:ho would be bound by the settlement.




                                                 -6-
        case 1:1s-cv-04153-JGK Document 63 Filed 01/28/20 Page 14 or ~'I-




        TI1e Class Notice fairly, plainly. accurately, and reasonably infonns Class Members of:

(l) appropriate information about the nature of this litigation. the settlement class at issue. the

identity of Class Counsel. and the essential tenns of the Settlement Agreement and Settlement;

(2) appropriate infonnation about Class Counsel's forthcoming application for attorneys'       fees
and other payments that will be deducted from the settlement fond~ (3) appropriate information

about how to participate in the Settlement; (4) appropriate infonnation about this Court's

procedures for final approval of the Settlement Agreement and Settlement (5) appropriate

information about how to challenge or opt-out of the Settlement. if they wish to do so; (6)

appropriate information t1bout how to notify the Claims Administrator of any address changes:

and (7) appropriate instructions as to how to obtain additional information regarding this

litigation. the Settlement Agreement, and the Settlement

        TI1e Court, having reviewed the proposed Class Notice and change of addrei-,s fom1. finds

and concludes that the proposed plan for distributing the same will provide the best notice

practicable. satisfies the notice requirements of Rule 23(e), and satisfies all other legal and due

process requirements. Accordingly. the Court hereby Orders as follows:

                        l.     The fonn and manner of distributi,ng the proposed Notice Materials

are hereby approved.

                       2.      Promptly following the entry of this Order. the parties shall

prepare final versions of the Notice Materials, incorporating into the Notice the relevant dates

and deadlines set forth in this Order. as well as the estimated per week award, which will be

submilted to the Court for its final approval prior to mailing.




                                                 -7-
        case 1:18-cv-04153-JGK Document 63 Filed 01/28/20 Page lo 01                      k'+




                       3.      Within 20 calendar days of the date of entry of this Order,

Defendants will provide the Claims Administrator and Cla.c;s Counsel with the infOITTJation

regarding Clac;s Members in accordance with the Settlement Agreement.

                       4.      Within 30 calendar days of the date of entry of this Order, and

provided the Court approves the final versions of the Notice Materials. the Claims Administrator

shall mail. via First Class United States Mail, postage prepaid, the final version of the Class

Notice, along with the change of address fom1. using ea~ Class Member's last known address as

recorded in Defendants· payroll system. The Claims Administrator shall take reasonable steps to

obUlin the correct address of any Class Members for whom the not.ice is returned by the post

office as undeliverable and otherwise to provide the Class Notice. The Claims Administrator

wiJJ attempt re-mailing to Class Members for whom the malling is returned as undeliverable.

The Claims Administrator shall notify Class Counsel and Defendants' Counsel of any mail sem

to Class Members that is returned as undeliverable after the first mailing, and as well as any such

mail returned as undeliverable after the subsequent mailing.

                       5.      The Claims Administrator shall take all other actions in

furtherance of claims administration as are specified in the Settlement Agreement.

IX.    Procedures For Final Approval Of The Settlement

       A.      Fairness Hearing            /' /,.. / /
       The Court hereby schedules. for    ~              at   the hour of   Ult   a hearing to

determine whether to grant final certification of the Settlement CJass. and the FLSA collective

action, and final approval of the Settlemem Agreement and the Plan of Allocation {the "Fairness

Hearing"). At the' Fairness Hearing, the Court also will consider any petition that may be filed

for the payment of attorneys· fees and cost<;/expenses to Class Counsel. and any service payment




                                                -8-
        case 1:1s-cv-04153-JGK Document 63 Filed 01/28/20 Page 16 or ~L+




to be made to rhe Plaintiff and opt-in plaintiff. Class Counsel shall file their petition for an

award of attorneys· fees and reimbursement of coses/expenses and the petition for an award of

service payments no later than 15 days prior to the Fairness Hearing.

        B.      Deadline To Request Exclusion From The Settlement

        Class Members who wish to be e:xcluded from the Settlement must submit a written and

signed request to opt out to the Claims Administrator (..Opt-Out Statement"). To be effective,

such Opt-Out Statements must be delivered io the Claims Administrator and postmarked by a

date cenain to be specified on the Notice, which will be 60 calendar days after the Claims

Administrator makes the initial mailing of the norice.

        The Claims Administrator shall stamp the po.~tmark date of the Opt-Out Statement on the

original of each Opt-Out Statement that it receives and shaH serve copies of each Statement on

Class Counsel and Defendant"s Counsel not later than 2 business days after receipt thereof. The

Claims Admini..o:;trator also shall, within 5 calendar days after the end of the Opt-Out Period,

provide Class Counsel and Defendants• Counsel with ( l) stamped copies of any Opt-Out

Statements. with Social Security Numbers redacted. and (2) a final list of aH Opt-Out Statements.

Also within 5 calendar days after the end of rhe Opt-Out Period. the Claims Administrator (or

counsel for the Parties) shall fiJe with the Clerk of Court copies of any timely submitted Opt-Out

Statements with Social Security Numbers and addresses redacted. The Claims Administrator

shall retain the stamped originals of aH Opt-Out Statements and originals of all envelopes

accompanying Opt-Out Statements in its files until such time as the Claims Administrator is

relieved of it~ duties and responsibilities under this Agreement.

       C.      De,adUne For Filing Objections To Settlement




                                                 -9-
         case 1:1s-cv-04153-JGK DocL1ment 63 Filed 01/28/20 Page 17 or 24




        Class Members who wish to present objections to the proposed settlement at the Fairness

Hearing must first do so in writing. To be considered, such objections must be ( 1) delivered to

the Claims Administrntor and postmarked by a date certain, to be specified on the Notice, which

shall be 45 calendar days after the initial mai1ing by the Claims Administrator of such Notice.

        The Claims Administrator shaU stamp I.he postmark date and the date received on the

original and send copies of each objection to the Parties. The Claims Administrator shall also

file any and afl objections with the Clerk of Court within l Ocalendar days after the end of the

bar date.

        D.      Deadline For Filing Motion For Judgment And Final Approval

        No later than 15 days before the Fairness Hearing, Plaintiff and Defendants will submit a

joint Motion for Judgment and Final Approval of the Settlement Agreement and Settlement.

        E.      Plaintiff.,, Dedaranf's And Class Members' Release

        If. at the Fairness Hearing. this Court grants Final Approval to the Settlement Agreement

and Settlement, Plaintiff, and each individual Class Member who does not rimely opt out will

release claims. by operation of this Court's entry of the Judgment and Final Approval. as

described in the Settlement Agrc.cmcnt.

       F. Qualification for Payment

       Any Class Member who does not opt out wiH qualify for payment and wil.l be sent a

check containing his or her distribution of the Settlement after final approval of the settlement.




DATED:                !
            _P--_,_t_·ti
                      __:)~Q-
                      I              ~hnq~.
                                      United States District Judge




                                                -10-
case 1:18-cv-04153-JGK Document 63 Filed 01/28/20 Page 18 of 24




                       EXHIBITC
       case 1:18-cv-04153-JGK Document 63 Filed 01/28/20 Page 1~ OT~'+




UNITED STA TES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SEBASTIAN SALAZAR,
on behalf of himself.
FLSA Collective Plaintiffs and the Class,

                              Plaintiff.                    Case No.: CV•lS-4153

                                                            NOTICE OJt' PROPOSED
                                                            CLASS ACTION SETTLEMENT
                       V.



P.V. BAKERY, £NC.
d/b/a H&H MIDTOWN BAGELS EAST, et al.,

                              Defendants.



       If you were employed at H&H MIDTOWN BAGELS EAST (inchtding by th.e
 individually named defendants "Defendants'') as a non-exempt employee in the position
   of bagef maker, dishwasher, cashier, counter person and delivery person, from May 9,
                    2012 to November 12, 2018, please read this Notite.


DATED:         {_ _ _ _ _, 2020J


                        PLEASE READ THIS NOTICE CAREFULLY

This Notice relates to a proposed settlement of a class and cofJective action litigation. It has
been authorized by a federal cour1. It contains important information as to your right to
participate in the settlement, make a claim for payment or elect not to be included in the
class.


                                            lntroduction

A former employee of Defendants. Sebastian Salazar, filed a lawsuit for allegedly unpaid
overtime premiums, and other claimed damages against Defendants. The Court in charge of this
case is the United States District Court for the Southern District of New York. The lawsuit is
known as Salazar v. P. V. Bakery Inc., et al. The person ·who filed the lawsuit is called the
Plaintiff. Plaintiff alleges in the lawsuit thal. among other things. Defendants failed to pay him
and other employees the proper overtime in violation of the Fair Labor Standards Act C·FLSA")
        case 1:1s-cv-04153-JGK Document 63 Filed 01/28/20 Page 2u 01                     "<+


and New York State Labor Law ("NYLL"). Defendants deny the Plaintiff's allegations. It is
Defendants' position that they properly compensated Plain.tiff and other employees.

Although Defendants deny that they are liable or owe damage.') to anyone, Defendants have
concluded that it is in their best interests to resolve Plaintiff's claims on behalf of Plaintiff and
other employees. Accordingly, Plaintiff and Defendants have agreed to settle the action.
Defendant,; have agreed to pay $320,000 to cover the claims of all of the employees in this case
as well as expenses such as attorneys' fees. The Court has not decided who is right and who is
wrong. Your legal rights may be affected, and you have a choice to make now. 'These rights
and options are summarized below an<l fully explained in this Notice.

Based on the Settlement Administrator's calculation, a Class Member will receive approximate1y
$[amount to be caJcuJated and submitted to Court for approval prior to mailing] for each week
worked during the relevant statutory period.

             YOUR LEGAL RIGHTS AND OPTIONS JN THIS SETTLEMENT:
     00          rf you choose to participate in the settlement, you do not have to do anything.
 NOTIDNG         Once the settlement is approved by the Court. you will automatically receive your
                 allocated settlement amount.

EXCLUDE          lf you wish to exclude yourself (..opt-outn} from the lawsuit you must follow the
YOURSELF         directions outlined in response to question 7 below.


  OBJECT         If you wish to object to the settlement, you may write to the Court about why you
                 believe the settlement is unfair or unreasonable. If the Court rejects your
                 objection, you will still be bound by the terms of the settlement for claims under
                 New York Law unless you submit a valid and timely opt-out fonn. You \:\'lU not
                 be bound by the settlement if you opt-out of this action as described herein. If you
                 object you may appear at the Fairness Hearing to speak to the Court about the
                 fairness of the settlement.




You have.received this notice because Defendants· records show that you worked at their bagel
shop as a bagel maker. dishwasher. cashier, counter person and/or delivery person at sometime
between from May 9, 2012 and November 12,2018.




                                                 2
            case 1:18-cv-04153-JGK Document 63 Filed 01/28/20 Page LJ. u1                                                                             ~"t




A class action is a lawsuit where one or more persons sue not only for themselves. but also for
other people who may have similar claims. These other people are known as Class Members. In
a class action, one c-0urt resolves the issues for all Class Members, exyept for those who exclude
themselves from the Class. The Honorable John G. Koeltl, United States District Judge of the
United States District Court for the Southern District of New York is presiding over this class
action. Judge Koeltl has not made any determination about who is right or wrong in this lawsuit.



Class Counsel anal)7.ed and evaluated the claims made against Defendants in the litigation.
investigated Defendants' pertinent payroll policies, analyzed payroll data for Plaintiff and
potential Class Members and evaluated Defendants· ability to pay a judgment Based upon Class
Counsel's analysis and evaluation of this da~ relevant law. and the substantial risks of
continued litigation, including the possibility that the litigation, if not settled now, might not
result in any recovery whatsoever. or might result in a recovery that is less favorable and that
would not occur for several years, Class Counsel entered into this proposed· setllement. Class
Counsel is satisfied that the terms and conditions of this Agreement are fair. reasonable and
adequate and that this Agreement is in the best interest of the Named Plaintiff and the Class
Members. Your estimated portion of the settlement will be based           the number of weeks you                      on
worked during the class period, after all attorneys· fees, costs, service payment. rci:ease 12ayot,ettt                                                               ~ (j_ ~
and administrative charges have been paid.




If you do nothing. you wiJl automatically be deemed to be part of the class settlement. You \viii
be paid a proportionate share of the Settlement Fund based on a fornrula taking into account
weeks you worked for Defendants during the period May 9. 2012 and November 12, 2018.
Based on the parties' calculation. a Class member will receive approximately ${amount to be
calculated and submitted to Court for approval prior to mailing] for each week worked during the
relevant statutory period. If you would like information about the amount of your individual
settlement payment. please contact Settlement Administrator, [Settlement Administrator Address
and Telephone Number].

Any unclaimed funds shall first be applied to a redistribution to those Class members that cashed
their initial settlement checks. to the extent practicable. Thereatler, any unclaimed funds shall be
applied to a cy pres charitable donation as determined by Plaintiff's counsel and Defendants'
counsel, subject to Court approval.
•Sy   • •;i:t\j.,." • ~~'..'.:. '";,.~•J-G:C~"t.n'!;.'   ••       +,,,.l,.~'•-0   ,• •' ,•, •   ••      •         J'   •      ••    •           • •
 ,..; ·· .',T~YJlJ"t'f~..,u '-li~i' ~pr~e Id.~.!_: :-'··\ •.•
                                                              r
                                                                                                     -i=;·• .• ':. · •. •. :'i· ·                           I•
                                                                                                                                        .·: : ~ · ··.. ·, .' ·.·:';

The Settlement proposes that named Plaintiff Sebastian Salazar, and Opt-in Plaintiff David
Esquivel> who took a lead role in this litigation and assisted in its resolution will each apply to
the Court for approval of a service payment in ilie amount of $10,000 each, for their significant
involvement and time in discovery for the benefit of the Class Members.



                                                                                     3
        case 1:1s-cv-04153-JGK Document 63 Filed 01/28/20 Page 22 or L~




If you do nothing, you will automatically participate in the class set1lement. If you want to
exclude yourself, please refer to Paragraph 7 hereto.

If the Court grants final approval of the Settlement, this action wil\ end, and Class Members who
do not opt out will release Defendants through November 12, 2018 from        an   claims asserted in
the Complaint as described below. This means that you cannot sue, continue to sue, or be party
to any other lawsuit against Defendants regarding the claims brought in this case, although you
may still retain certain federal claims. It also means that all of the Court's orders will apply to
you and legally bind you.

The Release in the Settlement Agreement provides that:

       (i)        With respect to claims under New York State law, you are releasing all of
                  your wage and hour claims that could have been asserted. for the period May
                  9, 2012 to November 12, 2018 and

       (ii)       \Vitb respect to claims under federal law, you are releasing all of your wage
                  and hour claims that ~ould have been asserted, for the period May 9, 2015 to
                  November 12, 2018.

       By failing to opt-out of this lawsui4 you will automati~lly be part of tbe class
       settlement for the New York State law claims. By endorsing and de.positing a
       settlement check, you will automatic.ally~ part of the collective class settlement for
       the federal law claims.




lf you do not want to participate in the class settlement, you must take steps to exclude yourself
from this case.

If you \\-Mt to exclude yourself, you must mail a written, signed statement to the Settlement
Administrator stating "I opt out of rhe Midtown Bagels wage and hour settlement'· and include
your name. address, and telephone number (..Opt-out Statement''). To be effective, the Opt-out
Statement must be mailed to the Settlement Administrator via First Class United States Mail.
postage prepaid, and postmarked by [_ _ _ _ ___,. 2020.

                               Settlement Administrator
                               (Settlement Administrator Address J

If you exclude yourself from the Lawsuit and Settlement, you will NOT be allo\ved to object to
the settlement as described in paragraph 12 below.




                                                4
          case 1:18-cv-04153-JGK Document 63 Filed 01/28/20 Page 23 or z~




No. By participating in the settlement. you give up any rights to sue Defendants under fed~!
and state law with regard to the claims brought in this case or which could have been brought m
this case. If you have a pending lawsuit, speak to your lawyer in that case immediately to see if
this settlement will affect your other <::ase. Remember. the exclusion deadline is f           J,
2020,




No. If you exclude yourself: you wiU not receive any money from this lawsuit. But. you may
sue, continue to sue, or be part of a different lawsuit against Defendants regarding these same
claims.



The law firm of Lee Litigation Group. PLLC, 30 East 39th Street, Second floor, New York, New
York 10016, has been designated as legal counset to represent you and the other Class Members.
These lawyers are called Class Counsel. You wilt not be charged separately for these lawyers.
Their fees are being paid from the total settlement fund. If you want to bo represented by your
own lawyer, you may hire one at your own expense.


Class Counsel will ask the Court to approve payment of up to $106,666 ( l /3 of the settlement
fund established by Defendants) to them for attorneys' fees. plus additional costs and expenses to
be detennined. The fees would pay Class Counsel for all work that they have perfom1ed in this
action including filing briefs, engaging in discovery, investigating the facts, attending court
conferences and negotiating and overseeing the settlement.

Class Counsel wiU apply to the Court for a payment not to exceed $25,000 as fees to the
Settlement Administrator to administer the settlement.




You can object to the settlement if you don'1 like any part of it. You can give reasons why you
think the Court should not approve it. The Court will consider your views. If the Court rejects
your objection, Y<?U will still be bound by the terms of the settlement of your claims under New
York Law w1less,you have submitted a valid and timely request for exclusion. To object you
must send a letter: saying that you object to the settlement in Salazar v. P.V. Bakery, Inc., et al.
Your statement must include all reasons for the objection and any supporting documentation in
your possession. Your statement must also include your name, address, and telephone number.

If you wish to present your objection at the fairness hearing described below, you must state your
intention to do so in your written objection. Your statement should be as detailed as possi b}e
otherwise the court may not allow you to present reasons for your objection at the fairness
hearing that you did not describe in your written objection. Mail the objection to the Settlement

                                                5
        case 1:18-cv-04153-JGK Document 63 Filed 01/28/20 Page 24 OT,'+




Administrator via First-Class United' States Mail to the address below. Your objection will not
be heard unless i:t is mailed to the Settlement Administrator via First CJass United States Mail
and post-marked by,____ _ _ _ ], 2020.

                              Settlement Administrator
                              [Settlement Administrator Address]

The Settlement Admini$trator wiJI share your objection with Class Counsel and Defendants'
counsel and your objection statement wiU be filed with the Court.

You may not object to the settlement if you submit a letter requesting to exclude yourself or
•'opt-out... of the settlement of the lawsuit.



Objecting is simply telling the Court that you don •t like something about the settlement. You
can object only if you stay in the Class. Excluding yourself from the settlement (..opting-out") is
telling the Court that you don't want to be part of the Class. [f you exclude yourself, you are not
ailowed to object because the case no longer affects you.

The Court will hold a hearing to decide whether to approve the settlement. Class Counsel will
answer questions the Judge may have. You do not have to come to the hearing. but you are
welcome to do so at your own expense.

If you send an objection, it is not necessary for you to come to Court to talk about it. but you
may do so at your own expense or pay your own lawyer to attend. As long as you mailed your
written objection on time, the Court will consider it. If you do attend the hearing, it is possible
that you will not be permitted to speak unless you timely object in writing as described above
and notify the Court of your intention to appear at the fairness hearing.




The Court will hold a Fairness Hearing at [             Ja.m./p.m. on f                I, 2020,
in Courtroom 14A at the United States District Court for the Southem District of New York. 500
Pearl Street, New York, New York.

At this hearing the Court will consider whether the terms of the setllement are fair, reasonable,
and adequate. Jf there are objections. the Court will consider them. The Judge will listen to
people 1.vho have asked to speak at the hearing. After the hearing, the Court wilJ decide whether
to approve the settlement. We do not know how long these decisions will take.




This notice summarizes the proposed settlement. More details are in the Settlement AgreemenL
You can review the settlement agreement by asking for a copy of the Settlement Agreement by
writing or calling the Settlement Administrator.
